DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 September 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 13 September 2021.  
Claims 1–3, 5–11, and 13–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Lee, in view of Ross, Crane, and Sagi
Claims 1, 3–9, 11–17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0125199 A1) (“Lee”), in view of Ross (US 2010/0050233 A1), Crane et al. (US 2009/0300355 A1) (“Crane”), and Sagi et al. (US 2012/0179909 A1) (“Sagi”).

receiving a request from a Relying Party to verify an attribute that is one or more of an identity and a credential of a user ([0041] request 208 sent to identity-verification apparatus 120 by provider 202; fig. 1 shows identity-verification apparatus 120 within identity-management system 104);
notifying the user of the request and receiving self-asserted attributes from the user ([0043]; [0045]); [and]
obtaining Attribute Provider attributes from an Attribute Provider ([0045]).
Lee does not expressly disclose that the “obtaining” step is “based on the self-asserted attributes,” as claimed.
Ross teaches obtaining Attribute Provider attributes from an Attribute Provider based on self-asserted attributes ([0041]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the obtaining attributes based on self-asserted attributes of Ross for the obtaining attributes of Lee. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Furthermore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to 
Furthermore, Lee/Ross does not expressly teach utilizing the one or more of self-asserted attributes and Attribute Provider attributes as inputs to obtain and/or produce one or more cryptographically signed attributes signed by an associated Attribute Provider.
However, Crane teaches utilizing one or more of self-asserted attributes and Attribute Provider attributes as inputs to obtain and/or produce one or more cryptographically signed attributes signed by an associated Attribute Provider ([0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Lee/Ross to include the utilization of attribute(s) taught by Crane in order to assure the identity-management system of Lee/Ross that attribute(s) is genuinely from a particular source and can be trusted (Crane [0035]). 
Furthermore, combination of Lee/Ross/Crane teaches:
storing each of the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes in a personal data store associated with the user (at least Lee, [0031]–[0032], [0048], as combined with Ross/Crane, above).
determining an answer to the request based on the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes (Lee, [0053] [0056]; Crane, [0035]); and
providing the answer to the Relying Party to verify the one or more of the identity and the credential of the user, while maintaining a privacy of the user with regards to other attributes and 
Lee/Ross/Crane does not expressly teach the storing comprising encrypting each of the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes with an attribute specific symmetric key.
Sagi teaches storing comprising encrypting each of [a plurality of data elements] with an [element] specific symmetric key (abstract, [0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to encrypt each of the attributes (data element) of Lee/Ross/Crane, as taught by Sagi, as part of the storage of the attributes. One would have been motivated to do so in order to protect the data from tampering and/or theft.
As per claim 3, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, wherein the self-asserted attributes include any of name, date of birth, address, social security number, email address, phone number, driver’s license number, and wherein the Attribute Provider attributes includes any of background checks, credit scores, verified version of the one or more self-asserted attributes, academic credentials, and professional licenses, accreditations, and memberships (Lee, [0043] [0045]; Ross, at least [0041]).
As per claim 5, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, further comprising during the utilizing one or more of the first attributes and the second attributes as inputs, performing attribute provenance to tie the inputs to the one or more cryptographically signed attributes as outputs (Lee, fig. 1, 104; Ross [0035]; Crane [0035]).

As per claim 7, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, wherein each device associated with the user is associated with a unique public key, and wherein subsequent devices are registered and associated with a different public key and provided access to the one or more cryptographically signed attributes (note: “wherein” clause does not add another step nor limit a positively recited step, and therefore is not given patentable weight over the cited references; see also Crane).
As per claim 8, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 5, wherein the personal data store is located in a data store communicatively coupled to a trust system and a private key associated with the public key is located in a user device (note: “wherein” clause does not add another step nor limit a positively recited step, and therefore is not given patentable weight over the cited references; see also Crane).
Claims 9, 11, 13–17, and 19 contain language similar to claims 1 and 3–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9, 11, 13–17, and 19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Lee, Ross, Crane, and Sagi, in view of Landis
Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, Ross, Crane, and Sagi, in view of Landis et al. (US 2011/0106610 A1) (“Landis”).
As per claim 2, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, but do not expressly disclose receiving a response from the user including 
Landis teaches receiving a response from a user including how much data to release to a Relying Party, wherein an answer is constrained based on the response to one of a yes/no answer, a range, and a detailed response ([0037]–[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Lee/Ross/Crane/Sagi to include the control features taught by Landis in order to allow the user to granularly control dissemination of his/her personal information.
Claims 10 and 18 contain language similar to claim 2 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10 and 18 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685